 

EXHIBIT 10.30

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
November 19, 2012 (the “Effective Date”), by and between Sequential Brands
Group, Inc., a Delaware corporation (“Seller”), and Yehuda Shmidman (“Buyer”).

 

RECITALS

 

WHEREAS, Seller and Buyer are party to that certain Employment Agreement, dated
as of November 19, 2012 (the “Employment Agreement”);

 

WHEREAS, pursuant to Section 4(c) of the Employment Agreement, Seller has agreed
to provide Buyer with the opportunity to purchase 396,196 shares of Seller’s
Common Stock (the “Shares”); and

 

WHEREAS, Seller and Buyer desire to consummate such sale and purchase on the
terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the parties
hereby agree as follows:

 

1.           Purchase and Sale of Stock; Purchase Price. Seller hereby sells to
Buyer, and Buyer hereby purchases from Seller, all of the Shares, at a price per
share of $0.001, for an aggregate purchase price of $396.20.

 

2.Restricted Legends and Stop-Transfer Orders.

 

2.1           All certificates evidencing the Shares shall bear the following
legend (in addition to any legend(s) required by applicable law or other
agreements to which such Shares are subject):

 

(i)          “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED,
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH THE ACT
AND THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION
THEREUNDER, AND THE SECURITIES LAWS OF ANY SUCH STATE.”

 

(ii)         THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN
COMPLIANCE WITH THE TERMS OF A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE SHARES),
A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

1

 

 

2.2           Stop-Transfer Notices. Buyer agrees that, in order to ensure
compliance with the restrictions referred to herein, Seller may issue
appropriate “stop transfer” instructions to its transfer agent.

 

2.3           Refusal to Transfer. Seller shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred. Any
attempt to transfer the Shares in violation of the provisions of this Agreement
shall be void.

 

2.4           Removal of Legend. Upon the expiration or exercise in full of the
Repurchase Right (as defined below), the Shares then held by Buyer will no
longer be subject to the legend referred to in Section 2.1(ii). After such time,
and upon Buyer’s request, a new certificate or certificates representing the
Shares not repurchased shall be issued without the legend referred to in
Section 2.1(ii) and delivered to Buyer.

 

3.Representations of Buyer. Buyer represents to Seller that:

 

3.1           Buyer understands that the sale of the Shares by Seller to Buyer
has not been registered under the Securities Act of 1933, as amended (the
“Securities Act”);

 

3.2           Buyer is purchasing the Shares for Buyer’s own account for
investment purposes only, and not with a view to or for sale in connection with
any distribution of the Shares within the meaning of the Securities Act;

 

3.3           Buyer is the beneficial owner of the Shares;

 

3.4           Buyer is an “accredited investor” within the meaning of Securities
and Exchange Commission Rule 501 of Regulation D, as presently in effect;

 

3.5           Buyer is aware of Seller’s business affairs and financial
condition and has acquired sufficient information about Seller to reach an
informed and knowledgeable decision to acquire the Shares;

 

3.6           Buyer understands that the Shares must be held indefinitely unless
the Shares are subsequently registered under the Securities Act or an exemption
from such registration is available, and that the certificate evidencing the
Shares will be imprinted with a legend which prohibits the transfer of the
Shares unless the Shares are registered or such registration is not required in
the opinion of counsel for Seller; and

 

3.7           Buyer is familiar with the provisions of Rule 144, under the
Securities Act, as in effect from time to time, which, in substance, permit
limited public resale of “restricted securities” acquired, directly or
indirectly, from the issuer thereof (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain conditions, and
further understands that at the time Buyer wishes to sell the Shares there may
be no public market upon which to make such a sale, and that, even if such a
public market then exists, Seller may not be satisfying the current public
information requirements of Rule 144 and that, in such event, Buyer would be
precluded from selling the Shares under Rule 144 even if the minimum holding
period requirement had been satisfied.

 

2

 

 

4.Repurchase Right.

 

4.1           Seller shall have the irrevocable right (but not an obligation) to
repurchase all or (at the discretion of Seller) any portion of the Shares (the
“Restricted Stock”), as provided below (collectively, the “Repurchase Right”).
The Repurchase Right per share of Restricted Stock shall be exercisable at a
price equal to $0.001 (as adjusted pursuant to Section 4.4 below) (the
“Repurchase Price”).

 

4.2           (a)          The Repurchase Right shall be exercisable for a
period of ninety (90) days (the “Option Period”) following the earlier of (i)
the date of a material breach by Buyer of Section 6 or Section 7 of the
Employment Agreement and (ii) the date Buyer ceases for any reason to remain
employed with Seller (the date of such termination being the “Termination
Date”), in each case with respect to all or (at the discretion of Seller) any
portion of the Restricted Stock in which the Buyer has not acquired a vested
interest in accordance with Section 4.3 (such portion of the Restricted Stock to
be hereinafter called the “Unvested Shares”) by providing written notice to
Buyer and by delivery to Buyer with such notice of payment in the amount of the
Repurchase Price; provided, however, that without requirement of further action
on the part of either party hereto, the Repurchase Right shall be deemed to have
been automatically exercised as to all Unvested Shares at 5:00 p.m. Pacific time
on the last day of the Option Period, unless Seller declines in writing to
exercise its Repurchase Right in whole or in part prior to such time; provided
further, that notwithstanding the above, the Repurchase Right shall not be
deemed to have been automatically exercised, and shall instead be deemed to
become temporarily unexercisable as of such time and date and extended by the
duration of any such period, in any case where such automatic exercise would
result in a violation of applicable law (including without limitation
Section 160 of the Delaware General Corporation Law), and the Repurchase Right
shall once again be deemed exercisable (or, as provided above, exercised) as
soon as a violation of applicable law would not result from its exercise. Upon
delivery of such notice and payment of the Repurchase Price, Seller shall become
the legal and beneficial owner of the Restricted Stock being repurchased and all
rights and interest therein or related thereto, and Seller shall have the right
to transfer to its own name the number of Restricted Stock being repurchased by
Seller, without further action by Buyer.

 

(b)          If Seller determines not to exercise the Repurchase Right in whole
or in part, it shall notify Buyer prior to the end of the Option Period, and the
Repurchase Right shall thereupon terminate as to any Unvested Shares for which
Seller declined to exercise the Repurchase Right. If the Repurchase Right is
exercised or deemed to be exercised, then within five (5) business days after
the date of such exercise or deemed exercise, Seller shall notify the Escrow
Agent (as defined below) thereof and shall make payment of the aggregate
Repurchase Price for the Unvested Shares being repurchased by any of the
following methods: (A) delivering to Buyer a check in the amount of the
aggregate Repurchase Price; (B) canceling an amount of indebtedness of Buyer to
Seller equal to the aggregate Repurchase Price; or (C) any combination of (A)
and (B) such that the combined payment and cancellation of indebtedness equals
such aggregate Repurchase Price. Upon delivery of the payment of the aggregate
Repurchase Price in any of the ways described above, Seller shall become the
legal and beneficial owner of the Unvested Shares being repurchased and all
related rights and interests therein, and Seller shall have the right to retain
and transfer to its own name the number of Unvested Shares being repurchased by
Seller.

 

3

 

 

(c)          If Seller neither notifies Buyer prior to the end of the Option
Period of Seller’s decision not to exercise its Repurchase Right nor delivers
payment of the aggregate Repurchase Price to Buyer within five (5) business days
after the actual or deemed exercise of the Repurchase Right (or within an
additional period in accordance with Section 4.2(a)), then the sole remedy of
Buyer thereafter shall be to receive the aggregate Repurchase Price from Seller
in the manner set forth above for the Unvested Shares deemed repurchased, and in
no case shall Buyer have any claim of ownership as to any of such Unvested
Shares. If the Repurchase Right is terminated in whole or in part by written
notice from Seller to Buyer, then upon and following such termination the only
remaining right of Buyer under this Agreement shall be the right to receive and
retain the Unvested Shares as to which the Repurchase Right was terminated, and
Buyer shall have no right whatsoever to receive the Repurchase Price.

 

4.3           The Repurchase Right shall lapse as to, and Buyer shall be deemed
to have acquired a vested interest in, 99,049 of the Shares comprising the
Restricted Stock on the Effective Date, 99,049 of the Shares comprising the
Restricted Stock on the first anniversary of the Effective Date, 99,049 of the
Shares comprising the Restricted Stock on the second anniversary of the
Effective Date and 99,049 of the Shares comprising the Restricted Stock on the
third anniversary of the Effective Date, subject to Buyer’s employment with
Seller on each of such vesting dates and subject further to Buyer not being in
material breach of Section 6 or Section 7 of the Employment Agreement on each of
such vesting dates. Notwithstanding the foregoing, the Repurchase Right shall
lapse as to one-hundred percent (100%) of the Unvested Shares (i) following a
termination of Buyer’s employment with the Seller as a result of Buyer resigning
from his employment for Good Reason (as such term is defined in the Employment
Agreement) or the Seller terminating Buyer’s employment without Cause (as such
term is defined in the Employment Agreement)(other than a termination by reason
of death or Disability) or (ii) upon the occurrence of a Change in Control (as
such term is defined in the Employment Agreement). In addition, notwithstanding
the foregoing, in the event of Buyer’s death or the termination of Buyer’s
employment with the Seller for reason of Disability (as such term is defined in
the Employment Agreement), the Repurchase Right shall lapse as to the portion of
such Unvested Shares that were scheduled to vest in the year in which the
termination for reason of death or Disability occurs, and any remaining Unvested
Shares shall be subject to the Repurchase Right. For the sake of clarity, upon a
material breach by Buyer of Section 6 or Section 7 of the Employment Agreement,
the Repurchase Right shall no longer lapse with respect to any then Unvested
Shares and all such Unvested Shares shall be subject to the Repurchase Right set
forth herein.

 

4.4           Rights of Repurchase Adjustments. If there is any change in the
number of outstanding shares of capital stock by reason of a stock split,
reverse stock split, stock dividend, an extraordinary dividend payable in a form
other than stock, recapitalization, combination or reclassification, or a
similar transaction affecting Seller’s outstanding securities without receipt of
consideration, then (a) any new, substituted or additional securities or other
property (including money paid other than as an ordinary cash dividend)
distributed with respect to any Restricted Stock (or into which such Restricted
Stock thereby become convertible) shall immediately be subject to the Repurchase
Right in the proportion that shares of Restricted Stock for which the Repurchase
Right has not lapsed bears to all shares of Restricted Stock; and (b)
appropriate adjustments to reflect the distribution of such securities or
property shall be made to the number and/or class of the Restricted Stock and to
the price per share to be paid upon the exercise of the Repurchase Right;
provided, however, that the aggregate Repurchase Price payable for the
Restricted Stock shall remain the same. Any such additional securities or other
property shall be deemed to be included in the definition of Restricted Stock
for purposes of this Agreement.

 

4

 

 

4.5           Termination of Rights as Stockholder. If Seller makes available,
at the time and place and in the amount and form provided in this Agreement, the
consideration for the shares of Restricted Stock to be repurchased in accordance
with the terms hereof, then after such time the person from whom such shares are
to be purchased shall no longer have any rights as a holder of such shares of
Restricted Stock (other than the right to receive payment of such consideration
in accordance with this Agreement). Such shares of Restricted Stock shall be
deemed to have been purchased in accordance with the applicable provisions
hereof, whether or not the certificate(s) therefor have been delivered to
Seller.

 

4.6Escrow.

 

(i)          For purposes of facilitating the enforcement of the provisions of
this Section 4, Buyer agrees, immediately upon receipt of the certificate(s) for
the Shares subject to the Repurchase Right, to deliver such certificate(s),
together with an Assignment Separate From Certificate in the form attached to
this Agreement as Exhibit A executed by Buyer, in blank, to the Secretary of
Seller, or the Secretary’s designee (as applicable, the “Escrow Agent”) to be
held in accordance with the provisions of this Agreement. Any new, substituted
or additional securities or other property described in Section 4.4 above shall
immediately be deposited with Escrow Agent to be held in escrow. All regular
cash dividends on Restricted Stock (or other securities at the time held in
escrow) shall be paid directly to Buyer and shall not be held in escrow. The
shares of Restricted Stock, together with any other assets or securities held in
escrow hereunder, shall be surrendered to Seller for repurchase and cancellation
upon Seller’s exercise of its Repurchase Right. In any event, all shares of
Restricted Stock (and any other vested assets and securities attributable
thereto) shall be released when all shares of Restricted Stock have been
released from the Repurchase Right. The Escrow Agent may rely upon any letter,
notice or other document executed by any signature purported to be genuine and
may resign at any time. Buyer agrees that if the Escrow Agent resigns as escrow
holder for any or no reason, the Board of Directors of Seller shall have the
power to appoint a successor to serve as escrow holder pursuant to the terms of
this Agreement. Certificates representing the Shares that have been released
from the Repurchase Right shall be delivered to Buyer upon request promptly
after such release.

 

(ii)         Buyer shall not be entitled to transfer any shares of Restricted
Stock without the prior written consent of Seller. If any transfer is made or
attempted contrary to the provisions of this Agreement, such purported transfer
shall be void ab initio.

 

5

 

 

5.          Assignment of Seller Purchase Rights. The rights of Seller to
purchase any portion of the Shares under Section 4 of this Agreement may be
assigned, in whole or in part, to any stockholder or stockholders of Seller or
other persons or organizations approved by the Board of Directors.

 

6.          Section 83(b) Election. Buyer understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), requires Buyer to
recognize ordinary income equal to any excess of the fair market value of the
Shares over the amount paid for the Shares as of the date any restrictions on
the Shares lapse. In this context, “restriction” means the right of Seller to
buy back the Shares pursuant to the Repurchase Right set forth in Section 4 of
this Agreement. Buyer understands that Buyer may elect to be taxed at the time
the Shares are purchased, rather than when and as the Repurchase Right expires,
by filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within thirty (30) days from the date of purchase.
Even if the fair market value of the Shares at the time of the execution of this
Agreement equals the amount paid for the Shares, the election must be made to
avoid income under Section 83(a) of the Code in the future. Buyer understands
that failure to file such an election in a timely manner may result in adverse
tax consequences for Buyer. Buyer acknowledges that the fair market value of the
Shares could exceed the amount paid for the Shares, with the result that Buyer
would recognize ordinary income as a result of the filing of an 83(b) Election.
Buyer agrees that Buyer will be solely responsible for, and hold Seller harmless
against, any taxes (including any penalties and interest) imposed on Buyer with
respect to any 83(b) Election or the purchase or vesting of the Shares. Buyer
acknowledges and agrees that it is solely Buyer’s responsibility to timely file
an 83(b) Election, if Buyer chooses to do so, that Seller has no responsibility
or obligation of any kind to assist with such filing, and that Buyer will have
no claim of any kind against Seller or counsel to Seller if Buyer fails to
timely file such 83(b) Election. Buyer further understands that an additional
copy of such election form should be filed with Buyer’s federal income tax
return for the calendar year in which the date of this Agreement falls. Buyer
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to purchase of the Shares hereunder and
does not purport to be complete. Buyer further acknowledges that Seller has
directed Buyer to seek independent advice regarding the applicable provisions of
the Code, the income tax laws of any municipality, state or foreign country in
which Buyer may reside, and the tax consequences of Buyer’s death.

 

7.          Put Right. At any time during the thirty (30) day period following
each applicable vesting date of the Restricted Stock, Buyer shall have the right
to “put” any vested Restricted Stock vesting on such date to the Seller in
accordance with the terms set forth in Section 4(c) of the Employment Agreement.
In connection with the exercise of such “put” right by the Buyer, Buyer and
Seller hereby agree to enter into a Stock Repurchase Agreement on terms
reasonably acceptable to such parties, which agreement shall contain customary
representations and warranties, including representations and warranties
relating to ownership of the Shares to be repurchased by the Seller.

 

8.Miscellaneous/General.

 

8.1           Amendment. No modification or amendment hereof shall be valid and
binding, unless it be in writing and signed by Buyer and Seller.

 

6

 

 

8.2           Benefit. Except as otherwise expressly limited herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
None of the rights, privileges, or obligations set forth in, arising under, or
created by this Agreement may be assigned or transferred without the prior
consent in writing of Seller.

 

8.3           Headings. Section headings are inserted herein for convenience
only and shall not control or affect the meaning or construction of any of the
provisions hereof.

 

8.4           Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York, without
reference to the conflict of laws principles thereof. Any dispute arising under
or in relation to this Agreement shall be resolved in accordance with the
provisions set forth in Section 10(a) of the Employment Agreement.

 

8.5           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which together shall
constitute one and the same instrument.

 

8.6           Entire Agreement. This Agreement and the Employment Agreement
represent the entire understanding and agreement between the parties hereto with
respect to the subject matter hereof and all prior conversations, negotiations,
understandings and agreements between the parties hereto concerning the subject
matter hereof are hereby expressly superseded. In the event of a conflict
between the terms of this Agreement and the terms of the Employment Agreement,
the terms of this Agreement shall govern.

 

8.7           Notices. All notices relating to this Agreement shall be made in
accordance with the terms set forth in the Employment Agreement.

 

8.8           No Evidence of Employment. Nothing contained herein shall confer
upon Buyer any right with respect to the continuation of his employment by, or
service relationship with, Seller or any subsidiary or affiliate of Seller, or
interfere in any way with the right of Seller or any subsidiary or affiliate of
Seller, at any time to terminate such employment or service relationship or to
increase or decrease the compensation of Buyer from the rate in existence on the
date hereof. For the avoidance of doubt, this Agreement shall not guarantee
employment for the length of all or any portion of the vesting schedule.

 

8.9           Severability. Any provision of this Agreement which is found to be
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.

 

8.10         Buyer Undertaking. Buyer hereby agrees to take whatever additional
actions and execute whatever additional documents Seller may in its reasonable
judgment deem necessary or advisable in order to carry out or effect one or more
of the obligations or restrictions imposed on Buyer pursuant to the express
provisions of this Agreement.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first above written.

 

  SEQUENTIAL BRANDS GROUP, INC.,   a Delaware corporation       By: /s/ William
Sweedler   Name: William Sweedler   Title: Chairman       By: /s/ Yehuda
Shmidman   Name:  Yehuda Shmidman

 

8

 

 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED and pursuant to that certain Stock Purchase Agreement between
the undersigned (“Buyer”) and Sequential Brands Group, Inc., a Delaware
corporation (the “Company”), dated November 19, 2012 (the “Agreement”), Buyer
hereby sells, assigns and transfers unto the Company ___________ shares of the
Common Stock of the Company standing in Buyer’s name on the Company’s books and
represented by Certificate No. _____, and hereby irrevocably constitutes and
appoints ____________________ to transfer such stock on the books of the Company
with full power of substitution in the premises. THIS ASSIGNMENT MAY ONLY BE
USED AS AUTHORIZED BY THE AGREEMENT AND THE EXHIBITS THERETO.

 

Dated:____________________    

 

  By:     Name:  Yehuda Shmidman

 

9

 

 

SEQUENTIAL BRANDS GROUP, Inc.

 

RECEIPT AND CONSENT

 

The undersigned hereby acknowledges receipt of Certificate No.  ____ for 396,196
shares of Common Stock of Sequential Brands Group, Inc. (the “Company”).

 

The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow agent pursuant to the Stock Purchase
Agreement that Buyer has previously entered into with the Company. As escrow
agent, the Secretary of the Company, or his or her designee, will hold the
original of the aforementioned certificate issued in the undersigned’s name, and
the undersigned consents to the Company delivering such certificate to such
escrow agent on the undersigned’s behalf.

 

Dated: November 19, 2012

 

  By:     Name:  Yehuda Shmidman

 



10

